DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 28 FEB 2022.  The status of the claims is as follows:
Claims 1-9 are pending.
Claims 1 and 8 are amended.
Claims 8 and 9 are withdrawn (without traverse, 07 SEP 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 newly requires “the raw material gas containing silicon” in the last limitation of the claim.  The limitation as presented lacks antecedent basis for 
Claim 1 newly requires “the first nitriding gas for nitriding the silicon” in the last limitation of the claim.  There are two separate references to silicon preceding this limitation in the claim (the thin layer of silicon discussed in the third and fourth limitations, and the silicon in the raw material gas in the fifth limitation), and it is unclear which silicon this gas is intended to nitride.  Claims 2-7 do not correct this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley ‘333 in view of Mahajani ‘794 (U.S. PGPub 2014/0023794).
Claim 1 – Hurley ‘333 teaches a film forming method (Column 5 Line 60 – Column 6 Line 2) of forming a silicon nitride film on a substrate (Column 6 Lines 1-2; the reference specifically discloses at Column 1 Lines 19-28 and Column 6 Lines 20-26 that the method disclosed in the reference is intended to overcome the known phenomenon of different material surfaces being known to have different silicon nitride nucleation rates, and therefore different silicon nitride incubation times, by forming a silicon film over the different material surfaces to provide a uniform material surface, which then provides a uniform nucleation rate and incubation time for the formation of silicon nitride thereon) having a first film and a second film formed thereon (Column 6 Lines 3-26, the surface may include one or more surfaces of different types; it would 
supplying a non-plasmarized second nitriding gas to the substrate (Column 8 Lines 49 – 60, nitridation of silicon surface using e.g. ammonia); and
forming a thin silicon nitride layer covering the first film and the second film by supplying the processing gas and the supplying the second nitriding gas (Column 9 Lines 32-40, further discussed at Column 4 Lines 23-37).
Hurley ‘333 does not fairly teach or suggest the following limitations of Claim 1:
Supplying a processing gas composed of a silicon halide to the substrate (Hurley ‘333 Column 7 Lines 21 – 32 discloses dichlorosilane as a preferred silicon source but it is disclosed in a separate embodiment from the nitriding step as cited above);
Wherein the processing gas composed of a silicon halide has Si-Si bonds (Hurley ‘333 does teach processing gasses comprising Si-Si bonds, e.g. disilane, at Column 7 Lines 23-24, but does not teach a process gas comprising Si-Si bonds and Si-halide bonds simultaneously).
Wherein the forming a thin silicon nitride layer occurs by repeating the supplying of the processing gas and the second nitriding gas in sequential order (Hurley ‘333 teaches an LPCVD process at e.g. Column 4 
Wherein the method further comprises supplying a plasmarized modifying gas to the substrate and modifying the thin silicon nitride layer.
Wherein the method further comprises forming the silicon nitride film on the modified thin silicon nitride layer by supplying the raw material gas and the first nitriding gas to the substrate.
As noted above, Hurley ‘333 teaches the concept of forming a thin layer of silicon on a substrate prior to forming another layer of silicon nitride at Column 7 Lines 21-32.  However, this step is taught as an alternative process to the nitriding step discussed above and Hurley ‘333 never uses them in combination.  Examiner notes Claim 1 of Hurley ‘333, which teaches the steps of providing a silicon based substrate surface, nitridating the substrate surface, and depositing a silicon nitride layer on the nitridated surface.  “Silicon based silicon surface” as defined by Hurley ‘333 is inclusive of silicon and polysilicon surfaces (Column 6 Lines 11-12).  Hurley ‘333 teaches advantages which accrue to silicon nitride films formed on silicon layers as deposited in Hurley ‘333 at Column 7 Line 52 – Column 8 Line 29, particularly uniform deposition rate of silicon nitride across the surface, uniform nucleation of the silicon nitride, and improved electrical characteristics.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 to include the silicon layer formation step prior to the nitridation step.  All the claimed elements were known in the prior 
Hurley ‘333 does not expressly disclose deposition techniques for the silicon predeposition step or the nitridation step of the predeposited silicon in its silicon nitride deposition process.  Mahajani ‘794 teaches a method and apparatus for low temperature ALD deposition (PG 0034) of silicon nitride films (PG 0034).  Mahajani ‘794 teaches that the film may be deposited on e.g. semiconductor substrates (PG 0036) and that ALD formation of the silicon nitride layer enables low temperature processing of semiconductor devices, which is desirable because exceeding the thermal budget of a semiconductor device increases the odds of the device failing (PG 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 to deposit a silicon nitride layer by ALD processes using ALD precursors as suggested by Mahajani ‘794, as Hurley ‘333 teaches that silicon nitride can be desirably formed on semiconductor substrates and Mahajani ‘794 teaches that silicon nitride can be desirably formed on semiconductor substrates by e.g. ALD methods and advantageously can be formed at lower temperatures, which improves the success rate of the finished devices.  The ALD method disclosed in prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Mahajani ‘794 further teaches the advantageous densification of the silicon nitride layer by exposure to plasma (PG 0049), inclusive of e.g. ammonia plasma (PG 0049), and that the densification can be performed periodically throughout the deposition process (PG 0058); this renders obvious forming a portion of the layer by one set of ALD cycles, modifying the deposited layer with the ammonia plasma (the modification is the densification), and forming a second portion of the layer by a second set of ALD cycles.  The densification is advantageous because the densification process decreases or eliminates drawbacks otherwise associated with low temperature deposition (PG 0051).  Examiner notes that the claims as presented do not require that the first and second nitriding gases are different gases.
Claim 2 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 1, wherein the silicon halide that constitutes the processing gas is disilicon hexachloride (Mahajani ‘794 PG 0038, hexachlorodisilane, alternate nomenclature for disilicon hexachloride).  
Claim 3 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 2, wherein the plasmarized modifying gas is a plasmarized ammonia gas (Mahajani ‘794 PG 0049, ammonia plasma).  
Claim 4 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 3, wherein the first film is a silicon film, and the second film includes a silicon oxide film or a metal film (Hurley ‘333 discloses silicon/polysilicon surfaces, silicon oxide surfaces, or combinations thereof as expressly recited options at Column 6 Lines 3-20; it would have been obvious to perform the silicon nitride deposition process of Hurley ‘333 / Mahajani ‘794 on a substrate comprising e.g. both silicon and silicon oxide surfaces since Hurley ‘333 teaches both materials separately as desirable surfaces for the treatment and expressly desires to treat surfaces comprising multiple materials to uniformly deposit silicon nitride thereon).  Labeling of e.g. the silicon film as the first film and the silicon dioxide film as the second film is an arbitrary numbering convention and therefore obvious.
Claim 6 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 1, wherein the plasmarized modifying gas is a plasmarized ammonia gas (Mahajani ‘794 PG 0049, ammonia plasma).  
Claim 7 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 1, wherein the first film is a silicon film, and the second film includes a silicon oxide film or a metal film (Hurley ‘333 discloses silicon/polysilicon surfaces, silicon oxide surfaces, or combinations thereof as expressly recited options at Column 6 Lines 3-20; it would have been obvious to perform the silicon nitride deposition process of Hurley ‘333 / Mahajani ‘794 on a substrate comprising e.g. both silicon and silicon oxide surfaces since Hurley ‘333 teaches both materials separately as desirable surfaces for the treatment and expressly desires to treat surfaces comprising multiple materials to uniformly deposit silicon nitride thereon).  Labeling of e.g. the silicon film as the first .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley ’333 / Mahajani ‘794 as applied to claim 4 above, and further in view of Lee ‘771 (U.S. PGPub 2005/0046771) and Hwang ‘956 (U.S. PGPub 2004/0041956).
Claim 5 – Hurley ‘333 / Mahajani ‘794 teaches the film forming method of Claim 4, but does not teach or suggest wherein the second film includes the metal film, and the metal film is a tungsten film.
Hurley ‘333 discloses that its silicon nitride film formation process may be desirably applied to any substrate comprising materials upon which silicon nitride would be deposited in the fabrication of semiconductor devices (Column 6 Lines 3-26). 
Lee ‘771 is drawn to a method for fabricating liquid crystal display devices (Abstract, e.g. PG 0049-0051).  The method comprises the deposition of a silicon nitride layer 116 across the entirety of an LCD device substrate (PG 0051, passivation layer may be silicon nitride; PG 0049, LCD device), said LCD device substrate comprising semiconductor layer 114 composed of amorphous silicon (PG 0050) and further comprising e.g. data line 115 and source/drain electrodes 115 a/115b composed of e.g. molybdenum-tungsten alloy (PG 0051) (see also Figures 9A and 9B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 / Mahajani ‘794 to have performed the deposition of silicon nitride on the substrate of Lee ‘771, as Hurley ’333 teaches 
Hurley ‘333 / Mahajani ‘794 / Lee ‘771 do not expressly teach that the metal film is a tungsten film (Lee ‘771 teaches a molybdenum tungsten film at PG 0051).  Hwang ‘956 is drawn to the formation of LCD devices (Abstract, PG 0041) and teaches that data lines may suitably be formed from e.g. molybdenum-tungsten, molybdenum, or tungsten (PG 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 / Mahajani ‘794 / Lee ‘771 to replace the molybdenum-tungsten material of Lee ‘771 with tungsten as suggested by Hwang ‘956, as Lee ‘771 wants to form data lines for an LCD device from e.g. molybdenum-tungsten and Hwang ‘956 teaches that molybdenum-tungsten and tungsten are both known as suitable materials for the formation of drain lines in LCD devices.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Labeling of e.g. the silicon film as the first film and the tungsten film as the second film is an arbitrary numbering convention and therefore obvious.
Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 28 FEB 2022, with respect to Claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous rejection of these claims under 112(b) has been withdrawn.
Applicant argues, and Examiner agrees, that the amendment to Claim 1 overcomes the previous rejection of Claims 1-7 under 35 U.S.C. 112(b).  Examiner withdraws the previous rejection.  However, Examiner notes that the present amendment has introduced new rejections under 112(b) as detailed above.
Certain of Applicant’s arguments, see Remarks, filed 28 FEB 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Hurley ‘333 in combination with the previously cited references.
Applicant argues (Pages 6-9) that the silicon deposition step and the nitridation step as taught in Hurley ‘333 are drawn from two separate embodiments of Hurley ‘333, and that the separate embodiments are not expressly disclosed as being usable in combination.  Examiner agrees and withdraws the previous rejection, which combined them directly without further analysis.  However, Examiner provides a different interpretation of Hurley ‘333 to show that modification of the nitridation process by including the silicon predeposition process from the other embodiment would have been obvious and would have conferred beneficial effects to the nitridation embodiment of Hurley ‘333.  Other previously cited references are applied for the same teachings they provided in the previous Office Action, as discussed above.
The remainder of Applicant's arguments filed 28 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-10) that Mahajani ‘794 does not correct the asserted deficiencies of Hurley ‘333.  Examiner maintains that under the new interpretation of Hurley ‘333, the asserted deficiency is in fact properly rendered obvious by Hurley ‘333 and therefore Mahajani ‘794 is not required to address it further.
Applicant argues (Page 10) that there is a lack of motivation in Mahajani ‘794 to form a new film on the densified film.  Examiner cites PG 0058 of Mahajani ‘794, which expressly contemplates repeated deposition and densification cycles to obtain a densified film of a desired thickness, which expressly forms new films on densified films.
In the absence of specific arguments to the dependent claims which detail how the limitations distinguish over the applied references, Examiner maintains the propriety of the rejections of the dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712